UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7059


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JAMES HOLMAN BROWNING, JR.,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., District Judge.   (1:03-cr-00036-WLO-2; 1:06-cv-00024-WLO-
WWD)


Submitted:   October 14, 2010               Decided:   October 22, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


James Holman Browning, Jr., Appellant Pro Se. Angela Hewlett
Miller, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               James    Holman     Browning,        Jr.,     a    federal    prisoner,

appeals an order of the magistrate judge denying his motions for

relief under Fed. R. Civ. P. 60(b), to compel, and for default

judgment.       Because we conclude that the magistrate judge did not

have    authority       to   enter   a   final,       appealable     order    in     this

matter,    we    deny    a   certificate       of    appealability,      dismiss     the

appeal without prejudice for lack of jurisdiction, and remand to

the district court for further proceedings.

               Pursuant to 28 U.S.C.A. § 636(c) (West Supp. 2010), a

magistrate judge may enter a final order directly appealable to

a court of appeals upon the consent of all parties.                         Otherwise,

under    § 636(b),      a    district    court       must    initially      review    the

magistrate judge’s order or proposed findings under either a de

novo or clearly erroneous standard of review, depending upon the

nature    of    the    ruling    appealed.          Absent   an   express    adoption,

modification, or rejection of the magistrate judge's ruling by

the district court, the ruling is generally not reviewable by

the court of appeals.             See Reynaga v. Cammisa, 971 F.2d 414,

416-18 (9th Cir. 1992).              In this case, we find nothing in the

record showing that the parties consented to have the motions

decided by the magistrate judge.                    As a result, the magistrate

judge lacked the authority to enter a final dispositive order.



                                           2
See Gleason v. Sec’y of Health & Human Servs., 777 F.2d 1324,

1324 (8th Cir. 1985).

           Accordingly, we deny a certificate of appealability,

dismiss   this   appeal,   and     remand    to   the   district    court   for

further proceedings.       See Massey v. City of Ferndale, 7 F.3d

506, 510-11 (6th Cir. 1993) (dismissing appeal from unauthorized

order   issued   by   magistrate    judge,    but   remanding      to   district

court for corrective action).             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                    DISMISSED AND REMANDED




                                      3